Citation Nr: 0636176	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  04-24 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a left foot 
disorder, to include as secondary to service-connected 
plantar fasciitis of the right foot.

2.  Entitlement to service connection for a gastric disorder, 
to include peptic ulcer disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1990 to October 
1998.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO).  This case was remanded by the 
Board in April 2006 for additional development.


FINDINGS OF FACT

1.  The medical evidence of record does not show that the 
veteran's left foot disorder is related to his military 
service or to his service-connected plantar fasciitis of the 
right foot.

2.  The medical evidence of record does not show that the 
veteran had a peptic ulcer within one year following 
separation from service.

3.  The medical evidence of record does not show that the 
veteran's gastric disorder is related to his military 
service.


CONCLUSIONS OF LAW

1.  A left foot disorder was not incurred in or aggravated by 
active military service, nor is it proximately due to or the 
result of a service-connected disorder.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2006).

2.  A gastric disorder was not incurred in or aggravated by 
active military service, nor can peptic ulcer disease be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113, 5103A, 5107; 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to initial 
adjudication, a letter dated in February 2003 satisfied the 
duty to notify provisions.  Additional letters were also 
provided to the veteran in June 2003 and June 2006, after 
which the claim was readjudicated.  See 38 C.F.R. 
§ 3.159(b)(1); Overton v. Nicholson, No. 02-1814 (U.S. Vet. 
App. September 22, 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran's service 
medical records, VA medical treatment records, and indicated 
private medical records have been obtained.  VA examinations 
were provided to the veteran in connection with his claims.  
There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  For certain chronic disorders, including peptic 
ulcers, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, 


lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

Pertinent regulations also provide for a grant of secondary 
service connection where a disability is determined to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  Further, the United 
States Court of Appeals for Veterans Claims (Court) held that 
where service connection is sought on a secondary basis, 
service connection could be granted for a disability which 
was not only proximately due to or the result of a service-
connected condition, but could also be granted where a 
service-connected disability had aggravated a nonservice-
connected disability.  Allen v. Brown, 7 Vet. App. 439 (1994) 
(en banc).

A July 1988 pre-service private medical report stated that an 
upper endoscopy was obtained to evaluate the veteran's upper 
gastrointestinal (GI) symptoms and to rule out peptic ulcer 
disease.  The report stated that the veteran's esophagus and 
stomach were normal, his duodenum showed duodenitis with 
erosion, and no ulceration was seen.  The impression was 
duodenitis with erosion, otherwise normal upper endoscopy.

No abnormality with regard to the veteran's GI system was 
reported or found on the veteran's November 1989 enlistment 
examination report; however, moderate asymptomatic pes planus 
was diagnosed.  Thereafter, an October 1991 medical report 
gave an assessment of viral gastroenteritis.  A January 1993 
medical report stated that the veteran complained of a 
possible ulcer; however, upon examination and testing the 
assessment was probable gastritis, worsened by anxiety.  A 
May 1993 medical report assessed mild asymptomatic pes 
planus.  A July 1993 medical report stated that the veteran 
complained of his feet hurting and losing a toenail on 


his left foot due to marching.  The assessment was multiple 
blisters, without infection of the feet.

An October 1993 medical report stated that the veteran 
complained of severe stomach cramps during stress.  The 
veteran reported that it was a recurring problem since age 
15.  The assessment was questionable gastritis versus peptic 
ulcer disease.  An October 1995 vasectomy counseling report 
stated that the veteran had a history of peptic 
ulcer/gastritis, secondary to nonsteroidal anti-inflammatory 
drugs.

A January 1996 annual examination report of history indicated 
that the veteran had frequent indigestion and stomach, liver, 
or intestinal trouble which occurred only with stress.  The 
report stated that the veteran related that he had a possible 
ulcer.  On clinical evaluation, pronator syndrome of both 
feet was found, as well as a bunion on the right foot.  The 
diagnoses included pronated feet, without pes planus.  Also 
diagnosed was possible peptic ulcer disease by history, with 
a negative examination.

A June 1998 radiologic examination report found normal 
bilateral feet.  A June 1998 medical report stated that the 
veteran complained of a 4 to 5 month history of bilateral 
foot pain, worse on the plantar fascial area in the morning 
and on increased activity.  The report then stated that the 
veteran had pain only in his right foot.  On non-weight 
bearing observation, the veteran had decreased arches, 
bilaterally.  The assessment was plantar fasciitis.  The 
treatment plan discussed only the veteran's right foot.

Subsequent to service discharge, in an April 1999 VA medical 
examination report the veteran stated that prior to military 
service he would have stomach upsets about 2 to 3 times a 
year, with nausea and vomiting.  He further stated that at 
age 17 or 18 he was diagnosed with a gastric ulcer.  The 
veteran reported that his symptoms recurred in service.  On 
physical examination, the veteran's feet were both flat, more 
so on the right than the left, and hallux valgus of the left 
toe was 10 degrees.  


The great toe was downgoing.  The diagnoses were "pes 
planus, plantar fascitis (sic) per patient history" and 
"stomach condition.  Upper GI and lab pending.  History of 
ulcers per patient."  VA x-rays of the feet in April 1999 
showed no abnormality of the left foot.  An April 1999 VA 
upper GI series found no abnormality.

A November 2000 private medical report noted that the veteran 
had a decreased arch height, bilaterally, and excessive 
pronation was noted throughout gait.  A left foot diagnosis 
was not made.

An October 2001 private medical report stated that the 
veteran started having stomach problems, with a sense of 
fecal urgency, 6 months prior.  The report stated that the 
veteran had a gastric ulcer and GI problems as a teenager, 
but had not had problems since that time.  The assessment was 
chronic diarrhea.

In a November 2001 private medical report, the veteran stated 
he had a history of diarrhea for the previous 4 years.  The 
assessments were chronic diarrhea, irritable bowel syndrome, 
and gastric ulcer, stable.

In a May 2002 statement, a staff sergeant that served in the 
military with the veteran reported that he had known the 
veteran for the previous 7 years and, on several occasions, 
the veteran had to use the restroom at unexpected times and 
with short notice.

In a February 2003 statement, the veteran's wife reported 
that the veteran had problems with his feet from 1993 to 1997 
for which he did not seek medical care.  She stated that this 
included complaints of soreness, morning stiffness, arch 
pain, and pain in the balls of his feet.  The veteran's wife 
further stated that the pain became so sever in late 1997 and 
1998 that he sought medical attention, and since that time he 
had experienced problems and taken medication daily for both 
his right and left feet.  She also stated that the veteran 
had stomach problems since they met, which began with gastric 
symptoms and turned into bowel problems.

At a March 2003 VA medical examination, the veteran reported 
that, on a scale of 1 to 10, he experienced daily pain of 8 
in his left foot, with flare-ups to 10.  The veteran reported 
daily stiffness and swelling in both feet, though none was 
present at the time of the exam.  The examiner found no 
fatigability or lack of endurance, and the veteran was able 
to put his full weight on his left foot.  There was pain when 
the veteran stood on his toes, but not on his heels.  The 
examiner stated that the veteran had bilateral flatfoot and 
minimal claw foot, bilaterally.  On physical examination, the 
veteran had fallen arches, bilaterally.  Tenderness in the 
plantar fascia from the heel to the base of the great toe was 
found, bilaterally, though the right was more painful than 
the left.  There was no edema, redness, or callus formation.  
There was no painful motion of the toes or ankles, no 
instability, and no weakness.  The veteran stood and walked 
appropriately without a limp and with a good gait.  There was 
no unusual shoe wear or shoes.  There were no skin or 
vascular changes.  The veteran was able to stand with and 
without shoes and was able to squat with shoes.  No pain was 
noted on pronation or supination except for left foot pain on 
maximum supination.  The veteran described the pain as a 
distal sharp pain in the lateral ankle.  The veteran did not 
have high arches or claw foot.  The veteran had fallen arches 
and a hallux valgus deformity of the left great toe to 10 
degrees.  The examiner noted that the veteran did not have 
flatfeet.  The Achilles tendon was reported in excellent 
condition, bilaterally.  There was no valgus deviation.  
There was no forefoot or mid-foot misalignment.  There was no 
sign of pain on examination of the great toes.  The diagnosis 
was plantar fasciitis and pes planus per history.  The 
examiner concluded that it was unlikely that the veteran's 
left foot condition was caused by or permanently aggravated 
by his service-connected plantar fasciitis of the right foot.

An August 2004 VA GI Clinic note stated that the veteran had 
a history of irritable bowel syndrome and gastric ulcer 
disease.  On physical examination, no abnormalities were 
noted.  The assessment was irritable bowel syndrome and 
gastric ulcer.

A February 2005 VA GI Clinic note stated that the veteran had 
a history of irritable bowel syndrome and gastric ulcer 
disease.  On physical examination, no abnormalities were 
noted.  The assessment was irritable bowel syndrome and 


gastric ulcer.  A February 2005 VA small bowel follow through 
was normal.  It was noted that an esophagogastroduodenoscopy 
and colon were negative.

An August 2006 VA x-ray examination showed a normal left 
foot.  At an August 2006 VA medical examination, the veteran 
stated that he had left foot pes planus and was unsure if it 
pre-existed military service.  The veteran stated that he 
first started having trouble with his left foot when he was 
in the military, with significant difficulty starting in 
1993.  He reported left foot pain, primarily on the bottom of 
his foot, which would ache at rest, was worse when standing, 
and even worse when walking.  The veteran stated that he 
experienced flare-ups approximately once a week that were 
manifested mainly by a 1 to 2 minute cramping spasm-type 
discomfort.  On physical examination, the veteran's left foot 
had an arch and the examiner was unable to identify obvious 
flattening of the arch.  The report stated that a 
confirmation x-ray of the left foot did not demonstrate pes 
planus, even on weight bearing.  X-rays of the left foot did 
not reveal any heel spurs and did not reveal foot joint 
arthritis.  A mild hallux valgus was noted.  There was 
tenderness on the plantar surface of the left foot, around 
the metatarsals and around the heel area of the left foot.  
The diagnoses were metatarsalgia, hallux valgus, 
gastroesophageal reflux disease, and antral erosions.

The examiner stated

Given that I was not able to identify 
left foot pes planus on x-ray, I am not 
able to comment on its relationship to 
the veteran's military service.  The 
veteran was diagnosed with pes planus in 
the military service, however, the 
condition of pes planus was not 
identified in x-ray studies currently, 
even on weightbearing x-ray films.  X-ray 
studies of the right foot, on 
weightbearing, did identify pes planus of 
the right foot, as was diagnosed in the 
military service.

However, the condition of pes planus of 
the left foot was not identified.  There 
was no diagnosis of hallux valgus or 
metatarsalgia in the military service and 
therefore these left foot conditions 
would not be considered related to or 
secondary to military service. . . .

. . . . 

There are multiple possible causes for 
antral erosions, including the use of 
nonsteroidal anti-inflammatories, such as 
Naproxen and also Helicobacter infection.  
Whether the current gastric disability is 
related to the veteran's military service 
cannot be resolved without resort to mere 
speculation, because 1) The etiology of 
the current antral erosions is not clear, 
given the multiple possible etiologies 
and 2) The actual diagnosis of the 
dyspepsia symptoms that the veteran was 
suffering from in the military service 
was not made entirely clear.

While the veteran was in the military 
service, he was treated empirically, 
which is an appropriate treatment 
approach for some medical conditions, 
including possible gastritis.  
Unfortunately, in this situation, it did 
not render a definitive diagnosis.  For 
these reasons above, giving a 
relationship between symptoms in 1993 and 
a diagnosis, along with symptoms in 2002 
and in 2006, cannot be done without 
resort to mere speculation.

Service Connection For A Left Foot Disorder

The medical evidence of record does not show that the 
veteran's left foot disorder is related to his service-
connected plantar fasciitis of the right foot or to his 
military 


service.  Though the November 1989 enlistment examination 
report diagnosed moderate asymptomatic pes planus and the May 
1993 medical report assessed mild asymptomatic pes planus, 
neither report referred to the veteran's left foot or to the 
bilateral feet.  There was also no reference to the left foot 
or the bilateral feet in the June 1998 medical report 
diagnosis of plantar fasciitis.  Furthermore, while the 
report noted that the veteran had decreased arches, 
bilaterally, a radiology examination dated only one week 
prior gave an impression of normal bilateral feet.

The veteran's post-service medical records also do not show a 
current diagnosis of left foot pes planus.  The April 1999 
bilateral feet x-ray report gave an impression of mild pes 
planus of the right foot, but found the left foot 
unremarkable.  The November 2000 private medical report noted 
that the veteran had a decreased arch height, bilaterally, 
but the diagnosis only addressed the veteran's right foot.  
The March 2003 VA medical examination report specifically 
noted that the veteran did not have flatfeet and diagnosed 
pes planus by history only.  The December 2003 x-ray found 
normal bilateral feet.  Finally, the August 2006 VA x-ray 
report found a normal left foot and the August 2006 VA 
examination report diagnosed metatarsalgia and hallux valgus, 
but pes planus was not found.  As such, there is no medical 
evidence of record that the veteran currently has pes planus.

In addition, there is no competent evidence of record 
relating any current left foot disorder to military service.  
The only medical evidence of record that dealt with the 
direct relation of the veteran's left foot disorder to 
military service was the August 2006 VA medical examination 
report.  That report stated that the left foot disorder was 
not related to military service because there was no 
diagnosis of hallux valgus or metatarsalgia during military 
service.  Accordingly, service connection for a left foot 
disorder is not warranted.

Furthermore, there is no competent evidence of record 
relating any current left foot disorder to his 
service-connected plantar fasciitis of the right foot.  The 
March 2003 VA examination report stated that it was unlikely 
that any left foot disorder was related to the veteran's 
service-connected plantar fasciitis of the right foot.  The 


August 2006 VA medical examination report similarly stated 
that the veteran's left foot disorder was not secondary to 
his military service.  As there is no medical evidence of 
record that provides a nexus between any current left foot 
disorder and the veteran's service-connected plantar 
fasciitis of the right foot, service connection for a left 
foot disorder, secondary to service-connected plantar 
fasciitis of the right foot, is not warranted.

Service Connection For A Gastric Disorder

The record shows that the veteran has stated multiple times, 
including in an April 1999 VA medical examination report, 
that he was diagnosed with a gastric ulcer prior to entry 
into military service.  However, mere history provided by the 
veteran of the pre-service existence of a condition does not, 
in itself, constitute a notation of a pre-existing condition.  
38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 
470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  In 
this case, the lay statements from the veteran are not 
supported by any contemporaneous medical evidence of record.

The veteran's November 1989 enlistment examination did not 
note any complaints or history of GI conditions.  In 
addition, the July 1988 pre-service private medical report 
stated that no ulceration was seen on an upper endoscopy.  
Thus, having reviewed the record, the Board concludes that 
there is no evidence of record to rebut the presumption of 
soundness.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  There is 
no contemporaneous medical evidence of record to support the 
conclusion that the veteran had been diagnosed with a peptic 
ulcer prior to his entry into active duty.

While the veteran's service medical records include multiple 
complaints and diagnoses of gastric disorders, a peptic ulcer 
was never diagnosed.  The October 1991 medical report 
assessed viral gastroenteritis.  The January 1993 medical 
report assessed probable gastritis.  While the October 1993 
medical report assessed 


questionable gastritis versus peptic ulcer disease, a 
definite diagnosis of peptic ulcer disease was never made.  
Medical records from October 1995 and January 1996, stated 
that the veteran reported a history of an ulcer, but peptic 
ulcer disease was not diagnosed.  

The veteran is not entitled to presumptive service connection 
for a peptic ulcer as there is no competent evidence of 
record that the veteran had a peptic ulcer within one year 
following separation from service.  A VA examination in April 
1999 stated that the veteran reported a history of an ulcer, 
but peptic ulcer disease was not diagnosed.  Accordingly, 
presumptive service connection for a peptic ulcer disease is 
not warranted as there is no medical evidence that the 
veteran was diagnosed with a peptic ulcer within one year 
following separation from service.  38 U.S.C.A. § 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

While medical reports from November 2001 onwards gave various 
assessments and diagnoses of ulcers, there is no evidence of 
record linking any current gastric disorder to the veteran's 
military service.  The August 2006 VA examiner stated that a 
relationship between a gastric disorder and his military 
service could not be given without resort to speculation.  As 
there is no medical evidence of record linking any current 
gastric disorder to military service, service connection for 
a gastric disorder is not warranted.

The statements of the veteran and his wife alone are not 
sufficient to prove that the veteran's left foot and gastric 
disorders are related to military service.  Medical diagnosis 
and causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  As 
they are not physicians, the veteran and his wife are not 
competent to make a determination that current left foot and 
gastric disorders are related to his military service.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).

In reaching these decisions, the Board considered the 
doctrine of reasonable doubt.  However, as there is no 
medical evidence relating left foot and gastric disorders to 
military service, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left foot disorder, to include as 
secondary to service-connected plantar fasciitis of the right 
foot, is denied.

Service connection for a gastric disorder, to include peptic 
ulcer disease, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


